Title: To Thomas Jefferson from Pseudonym: "Shiloh", 11 September 1805
From: Pseudonym: “Shiloh”
To: Jefferson, Thomas


                  
                     Thomas Jefferson 
                     
                     Septemr. 11th. 1805.
                  
                  My original design was that the following & inclosed papers should have met you in the form of Newspaper Publications or printed handbills—but such is your boasted liberty of the Press, that even the federal printers would not dare to publish the truth for me without disguise—they are afraid of persecution for a libel & tell me that the truth of a publication is no justification of the Publisher & will not be received in evidence! What a damned law is this, damned of God, in which truth shall not be justified!!! But I thank God Almighty that I can write middling fast, & that I do not feel like the printers, afraid of you your officers or your law. It is high time that the Apocalyptical beast should be smitten with the rod of his mouth—It is high time that some daring Soul like Elijah, filled with intrepidity by the Spirit of the Eternal Jehovah, should stand up to reprove the blasphemies & the Murders & the robberies of the Kings of the Earth & the mighty men.—Do not feel so big that you will not read what I have written: for you will soon be little enough—& if you will not read, yet others certainly will.
                   “One sent reward.
                   “Bursted the prison bounds of Hell, outlawed by the decree of heaven, ran away from the government of God, an inveterate Rebel against the dominion of Jehovah, under sentence of execution for blasphemy & high treason against the King of kings, a certain superannuated man named Thomas Jefferson, lately reported to the skies as having been dignified by the wicked sons of America on account of his supposed superabundant & preeminent worth with the chief magistracy of the United States—is said to have some days past pushed his course from the metropolis towards the heights of Virginia & at present to be spending his days in pleasure on the lofty peak of Albemarle, the summit & declivities of Monticello.—The said Thomas is amazingly remarkable in the following particulars—
                  1st. A deep affectation of humility, styling himself in democratic lingo, servant of the Sovereign people, but in fact sporting away his time in displaying his new born glory, as if he were Sovereign of the Servant people & elective king of Democrats: thus attempting to support his proud struggles against the Empire of the heavens by hypocritical & merely verbal condescensions to a blinded multitude.—
                  2nd He is apt to display a high opinion of himself as a philosopher, & on such occasions nothing is so sacred or holy, that it shall not be reprobated by his philosophical impudence or torn in pieces by his oratorical claws. As for instance he will very seriously undertake by philosophical investigation to prove for the satisfaction of any one that “It does me no injury for my neighbor to say there are twenty Gods or no God”—because Says Thomas, “It neither picks my pocket nor breaks my leg”—but recent facts arising in my own late experience prove his philosophical deductions to be a cursed lie: for the Mayor Council & officers of the Corporation of Alexandria, who believe in twenty Gods & at the very least worship three Gods; on tuesday the third of this instant, picked my pocket of Seven dollars, & if they did not break my leg, they broke open my door, broke the handle of my bucket, broke my slate on which out of reverence to the one Eternal God I had inscribed the name of Jehovah; & all for no better reason that can be known but merely that we differ in the number of our Gods. 3rd. By the same philosophical wisdom he will show you very plainly that God who has given us the history of Creation & the first ages of the world, stating upon his Veracity that all men are descended from One original pair, the immediate Effect of his Creating power; that this God is a liar!!!—because says Thomas, Existing facts discovered in the difference between the number of distinct languages among the red men of Asia & the red men of America, make it manifest that the latter are not descended from the former, but of higher antiquity. But poor proud Thomas never reflects that it was possible & not improbable, that whole nations & entire languages might totally emigrate from East Asia to West America &c so as not leave behind them in Asia any Vestiges of their Speech to declare their former existence on that Continent. As for the confusion of tongues at the building of Babel, how many languages originated in Asia upon that occasion & how distinct these languages were in their construction—Thomas passes it by as no doubt too fabulous to occupy the exalted attention of such a Philosophical head!   4th. The same Thomas you will find upon farther examination is a most superlatively impudent & basely wilful liar, & besides is absolutely ignorant that there is a God above him who can create or annihilate at any moment when his glory demands it either for the punishment of guilty rebels like the said Thomas or rewarding his righteous servants: for Thomas in his Notes on Virginia where he stretches his brain to account for the existence of marine shells on the tops of the Andes; & where he seems to allow that a Universal deluge to cover the highest mountains would sufficiently explain the cause of this phenomenon, will tell you there is no satisfactory evidence that such a Universal deluge ever existed; that is, we ought not to Credit the Scriptural account of Noah’s flood—& then to complete the blasphemous lie, he declares “that no fact has taken place either in our own days or in the thousands of years recorded in history which proves the existence of any natural agents within or without the bowels of the Earth of force sufficient to heave to the height of 15,000 feet such masses as the Andes!!!—O thou God of truth & power eternally damn & blast the impudent liar. For by thy Servant Moses in the history of the first 2000 Years thou has told us that God created All things out of nothing in six days—& then thou hast minutely stated & asserted the very deluge in question, which we call the flood of Noah—& again in the history thou hast given us of the Israelites, their salvation from Egyptian bondage, passage through the red Sea & the Wilderness, Entrance into & conquest of Canaan &c. &c. recorded in the books of Exodus, Leviticus, Numbers, Deuteronomy & Joshua by thy servants Moses & Joshua, a great variety of facts are Stated, proving an Agent both within & without the bowels of the Earth of  Sufficient to heave to the height of 15,000 times 15,000 feet such Masses as the Andes.—What! Is Genesis Exodus &c. no history, no record of facts? Is God no Agent? Or is he an unnatural Agent? And is he not within or without the bowels of the Earth?
                  But Thomas is in a miserable “dilemma” respecting this point, because such facts suppose the existence of a power of which we have no evidence in any other Case—We produce evidence, even the evidence required, the records of antient history—Immediately Judge Thomas on his philosophical bench, will not receive them as evidence; & Why? because they were written & copied by Moses Joshua & the prophets, the humble Servants of that Agent whom he knows not, & with whom he desires no acquaintance—because this same mighty Agent is so impolite, unphilosophical, antirepublican & despotic, cares so little for the boasted deductions of reason & Experiment; & is so determined to punish men yea Philosophers themselves for giving what Thomas calls, “A loose to reason & free inquiry,” that he will damn them for not believing on the strength of his Single Say so, “The Creation of a body of Water & its subsequent annihilation.” Here now, stands for proof, the ignorance of Thomas against the records of a nation, a powerful & respectable nation from the days of Abraham their father until their dispersion under Titus Vespasian!
                  Lord God Almighty, damn the philosophy—his ignorance, his ignorance is proof! He knows not of any Agent in nature equal to such a Work! That is he knows not there is a God! And if for the sake of popularity he admits the existence of a something, he calls God; Yet he knows not that God is Almighty & beyond his comprehension but is determined to lop off the Arm of Jehovah, till it be exactly equal in length to his own nose—for on the ground of the same argument, he may, yea must deny that God Almighty created the world; or else be reduced to another of his pinching dilemmas in which he must believe nothing about it   Nota bene—If you meet the said Thomas in any of his philosophical, sluttilogical, misotheistical, blasphemographical perambulations; groping for the origin of the aforesaid shells—tell him from me, the easiest solution of his dilemma is; that God the Almighty created those same Marine appearances on the tops of the Andes, that philosophical fools might puzzle their sculls in trying & failing to find the Cause.
                  And now as the said Thomas Jefferson has in the manner above stated blasphemed & abused the God of heaven even my God, given him the lie & perpetrated high treason against his most sacred Majesty Jehovah—I do hereby notwithstanding all his doublefaced humility & the number & the power of his advocates and admirers, reject the said Thomas from my service for ever; renouncing & refusing all allegiance to him as president of the United States together with his aids & Abettors from this time forth & Eternally—Yet as long as he styles himself Servant of the Sovereign people, I propose to sell a bargain of him as he runs for Cush or Negroes—Otherwise, Whoever apprehends & confines the said blasphemous rebel in the common gaol of the Universe, that is, the Bottomless Pit, so that he no longer go forth to deceive the Nations, shall receive one sent reward, besides a golden Medal inscribed with the Song of Moses the Servant of God & the song of the Lamb—“Great & marvellous are thy works, Lord God Almighty, just & true are thy ways, thou King of Saints &c”
                  Sign’d
                  
                     Shiloh.”
                  
                  
                     P.S. I command you in the name of God, the God of Abraham & the God of Isaac & the God of Jacob; the God who made you, & made the Shells on the tops of the Andes—the God in whose hand is your life your breath & all your ways, & who will shortly call you to account for your blasphemies—that you order the above advertisement to be inserted in All the Newspapers throughout the Union; & besides that you have at your own private expence 2300 Copies Printed in Pamphlets & dispersed gratis to the nations; with an acknowledgment under your hand & Seal of the Sins with which you stand charged in it Confessing the propriety & force of my Animadversions upon your damned Antiscriptural Notes on Virginia—. But if you feel too Stubborn to make this least of reparations for the most flagrant Crimes—then receive, as the righteous reward of inveterate obstinacy, into thy blasphemous Soul, burning hot damnation from the Lord God of Elijah.
                     
                        The sins of the United states of America.
                     1. The murder expulsion & continual robbery of the native Indians ever since 1607—2. The murder kidnapping Whipping, pealing & continual robbery of the Africans during the same period—3. The blasphemy & idolatry of Christianity in trampling down the law & the promises of God by Moses & the prophets; & worshipping a man instead of the Eternal Jehovah—4th. The blasphemy of republicanism, saying—“All power is inherent in & originates from the people”—& choosing a most notorious blasphemer for chief Magistrate—5. Besides the continual perjury of the President & all the Officers of state from the highest to the lowest, 29 Years of annual perjury in the State legislatures as well as in Congress, swearing to support their lying constitutions which declare All men born equally free & independent &c & breaking their Oaths at every Session by tenaciously holding One Sixth of the People in the most abject Slavery.
                     Your cup is full!!!
                     O Thou Lord God Almighty, Thou Jehovah, righteous judge of all the Earth—for thy namesake & for thy mercy sake in fulfilling the Oath thou hast sworn to Abraham & his seed from the days of old—Eternally blot out the memory of such a Cursed government & nation founded in blood & built by iniquity—“Render unto them a recompence, O Lord, according to the work of their hands—give them Sorrow of heart thy Curse unto them—Persecute & destroy them in anger from under the heavens of the Lord”—is the ardent prayer of
                  
                  
                     Shiloh.
                     
                  
                  
                     Highway Robbery
                     Stop the thief!!!—On Tuesday the third of this instant, the Mayor of the Corporation of the City of Alexandria his Council & Officers (a den of robbers as ripe for the Gallows as the man who is now in confinement for shooting & robbing John Peter Officer of the bank of Columbia) came upon me with force & arms as I quietly sat in my house with my family, bursted my door, dragged us out, pronounced upon us sentence of insanity & expulsion not only from the Corporation, but the district of Columbia; robbed me of Seven dollars, broke the handle of my bucket, broke my slate &c. &c. dragged us away in a Cart like criminals going to be hanged far beyond the limits of their jurisdiction & clear across the bounds of another Corporation, & all for no supposed immorality; but upon a damnable pretence, which has never been proved, that I am in a state of derangement—The root of the Matter is we differ about the number our Gods.—Whoever apprehends & commits the aforesaid banditti, Mayor & Officers to the Common gaol of the Universe, that is the Bottomless pit, so that they no longer trouble honest men shall receive one sent reward & be farther intitled to the Song of Moses the Servant of God & the Song of the Lamb—“Great & marvellous are thy works, Lord God Almighty, just & true are thy ways thou King of Saints &c.”
                     Sign’d
                  
                  
                     Shiloh.”
                  
                  
                     Septemr. 9th. 1805.
                  
                  
                     O Eternal justice Seize the Rebels—
                  
               